DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive.
Regarding the written description rejection, Applicant argues that pressure is force over area and further cites a case law to argue that “language appearing in a claim need to be repeated verbatim in the detailed description to satisfy the written description requirement.
The Examiner respectfully disagrees.
This is not a case of claim language being stated in a different way from the disclosure. As discussed in the rejection in the non-final Office action dated 11/24/2021, Applicant never discloses a force sensor. Further, in the first paragraph on page 7 of the disclosure, the controller or processor 52 receives pressure signals (emphasis added) from the sensors 28. If a force sensor was used instead, the signals received by the controller 52 would be force signals which were then, had to be divided by the respective effective areas of the blade in question at the moment of calculation (the instantaneous effective area) to yield pressure signals. It should be noted that since the pitches, chords and lengths of the blades of the invention change as they rotate with the conveyer shaft, their instantaneous effective areas are not constant. Without information on the instantaneous effective areas, pressure values of the blades cannot be correctly obtained.  There is no disclosure of instantaneous effective area signals received by the controller. Even if the instantaneous effective areas were stored in the controller 52 as a function of a blade positions as it rotates, the controller needed to be fed with the instantaneous positions of the blade to perform pressure calculations. Again, there is no such disclosure in the application .  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim requires one or more sensors comprise first and second force sensors. Applicant discloses “pressure sensors 28” and “wind speed sensors” though out the application specification but a “force sensors” is nowhere to be found. Further, on lines 1-3 on page 7 of the specification, Applicant specifically states “In addition to or in lieu of using angular position to establish the lengths of the blades, the lengths of the blades can depend on respective pressure signals from the sensors 28, which are representative of fluid pressure on 
	

Allowable Subject Matter
Claims 11-14, 16, 18, 25, 27-37 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, please go to http://pair-direct.uspto.gov or contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745